Citation Nr: 0636494	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
weather injury to the feet. 

3.  Entitlement to service connection for varicose veins 
secondary to residuals of cold weather injury to the feet. 

4.  Entitlement to service connection for peripheral vascular 
disease secondary to residuals of cold weather injury to the 
feet.

5.  Entitlement to service connection for coronary artery 
disease secondary to PTSD and/or cold weather injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In November 2006, the veteran appeared at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the claims folder.  

A motion to advance this case on the docket, due to the 
veteran's age was requested at the time of the November 2006 
hearing on appeal.  This motion was granted by the Board in 
the later in November 2006.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Regarding the claim for service connection for PTSD, the 
Board notes that an attempt to verify the veteran's claimed 
stressors has yet to be made.  In a February 2004 and other 
written submissions, the veteran has alleged the following 
stressors: 1) in January or February 1953, an ammunition raft 
was hit by enemy fire and sank on the Hwachon Reservoir, with 
the veteran remaining in the cold water for 36 hours, 2) in 
April or May 1953, the veteran was hit in the head by 
shrapnel, 3) in June or July 1953, the veteran's truck convoy 
was involved in an accident with an ammunition truck in which 
9 soldiers were killed, and the veteran and a soldier named 
James Sparks of Columbia, Kentucky, survived the accident.  
The RO should attempt to verify the veteran's alleged 
stressors through all available sources, such as research of 
unit histories and contacting the U. S. Army and Joint 
Services (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Additional development is indicated for stressor 
verification, especially in this case where unit histories 
have not been requested, and the veteran's service medical 
and personnel records appear to have been destroyed in a 1973 
fire at the National Personnel Records Center.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).     

The duty to assist also includes obtaining an examination and 
medical opinion when necessary to make an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  On the issues of service connection for cold weather 
injury residuals, and other disorders claimed as secondary 
thereto, at the November 2006 personal hearing, the veteran's 
representative specifically requested a VA Cold Injury 
Protocol examination.  The evidence of record includes the 
veteran's reported in-service event of exposure to cold water 
for about 36 hours in Korea; a lay history by the veteran and 
his wife of continuous post-service symptoms of pain and 
burning sensation from service separation in 1954 to the 
present, a lay report that a private physician (Dr. C) opined 
that the veteran's problems with the legs and feet were 
related to frostbite in service, and a private physician 
opinion (April 2005) that the veteran's current symptoms of 
muscle atrophy and weakness were more likely related to a 
hypothermic event; and competent medical evidence of varicose 
veins and signs of frostbite.  

The evidence of record also shows a diagnosis of nonservice-
connected disability of Parkinson's disease, and relates 
symptoms or diagnosis of peripheral neuropathy to the 
Parkinson's disease.  The medical evidence of record is not 
sufficient to distinguish the symptoms of peripheral 
neuropathy from other disorders such as cold weather exposure 
or varicose veins.  Further medical examination and medical 
opinion is necessary to determine the etiology of 
symptomatology, and to decide this veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the  
records of all VA medical treatment for 
any psychiatric complaints, lower 
extremity vascular or neurologic 
complaints, or coronary artery disease 
from February 2004 to the present from the 
VA Medical Center (VAMC) in New Orleans, 
Louisiana, and the VA outpatient clinic in 
Homa, Louisiana.   

2.  The RO should order research of unit 
histories and, if such research does not 
provide verification of reported in-service 
stressful events, should contact the U.S. 
Army and Joint Services Records Research  
Center (JSRRC), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150, and ask 
that they provide any available information 
that might corroborate the veteran's in-
service stressors, including specifically 
unit histories.  The RO should request 
verification of reported in-service 
stressful events of 
1) ammunition raft hit by enemy fire and 
sank on the Hwachon Reservoir (January or 
February 1953), with the veteran remaining 
in the cold water for 36 hours, 2) the 
veteran was hit in the head by shrapnel 
(April or May 1953), 3) truck convoy 
involved in an accident with an ammunition 
truck in which 9 soldiers were killed, and 
the veteran and a soldier named James 
Sparks of Columbia, Kentucky, survived the 
accident (June or July 1953); and should 
request relevant unit histories of the 
veteran's units from January through July 
1953.  Any response and/or  additional 
records must be associated  with the claims 
file.  

3.  If the RO verifies the presence of an 
in-service stressor, a VA PTSD examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature, 
and severity of any psychiatric illness, to 
include PTSD.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.

Based on examination findings, historical 
records, and medical principles, the 
psychiatrist should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV due 
to verified service stressors.  The 
relevant documents in the claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. 

If the diagnosis of PTSD is rendered, the 
examiner should specify: (1) the stressor 
found to be sufficient to produce PTSD; (2) 
whether the diagnostic criteria to support 
the diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between the 
diagnosed PTSD and one or more of the in-
service verified stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  The veteran should be afforded a VA 
Cold Injury Protocol examination and any 
further specialty examinations recommended 
to determine whether the veteran currently 
has cold injury exposure residuals.  
Relevant evidence in the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination(s), including the veteran's 
reported history of exposure to cold water 
for 36 hours during Korean War service in 
January or February 1953.  After clinical 
examination and review of the relevant 
documents in the medical record, the VA 
examiner should offer the following 
opinions:
a.	Does the veteran currently have a 
diagnosed disability of residuals of 
cold injury exposure?  If so, please 
specifically identify what those 
residuals are, specifically 
addressing complaints of foot pain 
and burning, and hair loss.
b.	Is it at least as likely as not that 
varicose veins is caused or 
aggravated by cold injury exposure? 
c.	Is it at least as likely as not that 
coronary artery disease is caused or 
aggravated by cold injury exposure? 
d.	What symptoms or clinical findings 
are associated with the veteran's 
non-service-connected Parkinson's 
disease?  
e.	Does the veteran have peripheral 
neuropathy and, if so, what are the 
symptoms and etiology of the 
peripheral neuropathy? 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim for 
service connection for PTSD.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
any examination may result in the denial of the claim.  
38 C.F.R. § 3.655 (2006).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment, and has 
been advanced on the Board's docket.  The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



